NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1799
                                       ___________

                                  JENIFFER BRIGHT,
                                                 Appellant

                                             v.

                            LABCORP; GUARANG PATEL
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:12-cv-02359)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 18, 2015

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                           (Opinion filed September 21, 2015)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Jeniffer Bright appeals pro se from the District Court’s order granting summary

judgment against her in this employment discrimination action. For the reasons that

follow, we will affirm the District Court’s judgment.

                                              I.

       Bright was an employee of Laboratory Corporation of America Holdings

(“LabCorp”) from May 17, 2004, until her termination on November 15, 2011. “As a

LabCorp ‘accessioner,’ [Bright] processed and coded medical specimens and entered

relevant information into a computer database. A ‘group lead’ handed out assignments

and made sure that work was completed.” (Suppl. App. at 1-2 (citation omitted).)

       In January 2011, Bright “received a written warning from LabCorp for ‘continuing

workplace disruptions’ based on two internal complaints against her from two different

co-workers. The warning provided that ‘[a]ny subsequent work place disruption will

result in additional disciplinary action, including termination.’” (Id. at 2 (citation

omitted).)

       According to Bright, on October 26, 2011, her “group lead,” Guarang Patel,

grabbed her arm very hard while he was talking to her. Bright reported this alleged

incident to her supervisor, an assistant vice president, and LabCorp’s Compliance Action

Line. LabCorp investigated the report and ultimately issued a verbal warning to Patel.

During that investigation, Patel and others indicated that Bright had been refusing work

assignments. After the investigation, LabCorp terminated Bright’s employment.
                                              2
         Bright subsequently filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) pursuant to Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e et seq. Bright, who is black, alleged that the “physical

harassment” she suffered, as well as her termination, were the product of racial

discrimination and unlawful retaliation. (Suppl. App. at 38.) The EEOC ultimately

dismissed that charge, stating that the agency’s investigation was “unable to conclude

that the information obtained establishes violations of the statutes.” (Id. at 41.)

         After obtaining a right-to-sue letter from the EEOC, Bright filed a pro se

complaint in the District Court against LabCorp and Patel, essentially reiterating the

allegations from her EEOC charge. In March 2013, the District Court granted Patel’s

motion to dismiss the claims against him, explaining that individual employees cannot be

held liable under Title VII. See Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d

1061, 1077-78 (3d Cir. 1996) (en banc).1

         Bright’s case then proceeded to the discovery phase, after which LabCorp moved

for summary judgment. In her opposition to LabCorp’s motion, Bright alleged facts in

addition to the arm-grabbing incident involving Patel. She claimed that her LabCorp co-

workers subjected her to “an extended list of . . . childish and juvenile antics,” including

the following:

                co-workers would take my work and switch the paperwork
                and specimens so I would make mistakes; my group lead
                would make sure that I did not get work or take it from me to

1
    Bright does not challenge that decision in this appeal.
                                                3
              give to someone else so that I would not reach my quota; my
              chair wood [sic] be hidden from me, my computer unplugged,
              [and] my supplies taken from my desk when I stepped away
              from it.

(Suppl. App. at 3 (quoting Bright’s Opp’n to Summ. J. Mot.).) Bright also alleged that

Patel screamed at her like a child. According to Bright, she complained about these

various incidents to her superiors, but these complaints were ignored because of her race.

Bright believes that the short amount of time between her complaint about the arm-

grabbing incident and her subsequent termination strongly indicates retaliation on the part

of LabCorp.

       On November 30, 2014, the District Court granted LabCorp’s motion. The

District Court construed Bright’s complaint as raising two claims under Title VII — one

alleging a hostile work environment and the other alleging retaliation — and concluded

that both lacked merit. This timely appeal followed.2

                                            II.

       We have jurisdiction over Bright’s appeal pursuant to 28 U.S.C. § 1291. “We

review a district court’s grant of summary judgment de novo, applying the same standard

as the district court.” S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 256

(3d Cir. 2013). Summary judgment is appropriate when the “movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a


2
  The District Court granted Bright’s timely motion to extend the time to appeal under
Federal Rule of Appellate Procedure 4(a)(5), and Bright filed her notice of appeal within
the time required by that rule.
                                             4
matter of law.” Fed. R. Civ. P. 56(a). Although “[w]e view the facts and draw all

reasonable inferences in the non-movant’s favor,” we will conclude that “[a] disputed

issue is ‘genuine’ only if there is a sufficient evidentiary basis on which a reasonable jury

could find for the non-moving party.” Resch v. Krapf’s Coaches, Inc., 785 F.3d 869, 871

n.3 (3d Cir. 2015).

       Title VII makes it unlawful for an employer “to discriminate against any

individual with respect to [her] compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1). To prevail on a hostile work environment claim under Title

VII, a plaintiff must establish the following: “1) [she] suffered intentional discrimination

[based on a protected ground], 2) the discrimination was severe or pervasive, 3) the

discrimination detrimentally affected [her], 4) the discrimination would detrimentally

affect a reasonable person in like circumstances, and 5) the existence of respondeat

superior liability.” Mandel v. M&Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013).

Here, the District Court concluded that Bright’s hostile work environment claim failed as

a matter of law because she did not identify facts demonstrating that she suffered

discrimination on the basis of a protected ground. Although Bright’s complaint alleged

that the discrimination against her was race-based, the District Court emphasized that she

“testified at her deposition that the treatment she received from Patel and her other co-

workers had nothing to do with race.” (Suppl. App. at 5.) The District Court explained


                                              5
that “[t]his was not a one-time acknowledgment,” as “[n]umerous deposition exchanges

addressed this issue.” (Id.)

       On appeal, Bright repeatedly states that this lawsuit is not race-based, and claims

that Patel’s “motivations are irrelevant to my claim as my grievance deals with the assault

directly, not the motivation behind it. Anything that is assumed to have a racial basis in

my claim would have simply been taken out of context.” (Bright’s Opening Br. 6-7.)

Furthermore, Bright does not allege facts demonstrating that the claimed discrimination

was based on a protected ground other than race. Accordingly, we agree with the District

Court’s decision to grant summary judgment in favor of LabCorp on Bright’s hostile

work environment claim.

       We now turn to Bright’s retaliation claim. “A prima facie case of illegal

retaliation requires a showing of (1) protected employee activity; (2) adverse action by

the employer either after or contemporaneous with the employee’s protected activity; and

(3) a causal connection between the employee’s protected activity and the employer’s

adverse action.” EEOC v. Allstate Ins. Co., 778 F.3d 444, 449 (3d Cir. 2015) (internal

quotation marks omitted). If the plaintiff makes this showing,

              the burden of production of evidence shifts to the employer to
              present a legitimate, non-retaliatory reason for having taken
              the adverse action. If the employer advances such a reason,
              the burden shifts back to the plaintiff to demonstrate that the
              employer’s proffered explanation was false, and that
              retaliation was the real reason for the adverse employment
              action.


                                             6
Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (internal quotation marks

and citation omitted).

       Assuming for the sake of argument that Bright has made a prima facie showing of

retaliation, her claim nevertheless fails and we need not disturb the District Court’s

decision to grant summary judgment against her. LabCorp proffered a legitimate, non-

retaliatory explanation for terminating her employment. Specifically, less than a year

after Bright received a written warning for “continuing workplace disruptions,” her co-

workers informed LabCorp that she was refusing work assignments. We agree with the

District Court that Bright “failed to present evidence from which a trier of fact could find

that [LabCorp’s] alleged non-discriminatory reasons were pretextual.” (Suppl. App. at

9.) Although Bright was terminated shortly after she complained about the incident

involving Patel, it was during the investigation of that very complaint that LabCorp was

informed that she had been refusing work assignments. Accordingly, the timeline of

events, standing alone, would not cause a reasonable factfinder to conclude that

LabCorp’s non-retaliatory basis for terminating Bright was merely pretextual. See

Burton v. Teleflex Inc., 707 F.3d 417, 427 (3d Cir. 2013) (“The plaintiff’s evidence, if it

relates to the credibility of the employer’s proffered justification, must demonstrate such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its action that a reasonable factfinder could

rationally find them unworthy of credence.”) (internal quotation marks omitted).

       In light of the above, we will affirm the District Court’s judgment.
                                             7